Citation Nr: 1612288	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extraschedular rating for myofascial pain syndrome.  


REPRESENTATION

Veteran represented by:	Yelena Duterte, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1982 to May 1982 with subsequent inactive duty service (INACDUTRA) in the Army Reserve until November 1984.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In October 2007, the RO denied the Veteran's claim for an increased rating for myofascial pain syndrome.

In February 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for so that it could be referred to the Director of Compensation and Pension for extraschedular consideration.  This was done, and the Director issued an administrative opinion in December 2015.  As such, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's myofascial pain syndrome has not been shown to warrant an extraschedular evaluation in addition to the schedular rating that is assigned.  


CONCLUSION OF LAW

The criteria for an extraschedular rating for the Veteran's service-connected myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board and scheduled for a hearing, but then cancelled her hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to properly rate the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Merits

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2014).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1). 

An extraschedular rating is determined based on the average impairment in earning capacity resulting from the unique disability picture.  Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  See Floyd v. Brown, 9 Vet. App. 88, 97 (1996).

Extraschedular consideration is not a question of opinion or discretion, but one of fact, considering a veteran's unique disability picture and whether that picture results in an average impairment in earning capacity significant enough to warrant an extraschedular rating.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Essentially, the extraschedular rating is provided, as a matter of equity, in unique cases or exceptional cases not contemplated by the rating schedule.

As the Court explained in Thun v. Peake, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id; see also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In February 2015, the Board remanded the case for referral to the Director of the VA Compensation & Pension Service for a determination as to whether the Veteran was entitled to assignment of an extraschedular rating for her myofascial disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  The Board noted in its remand that the Veteran has had symptoms that were not listed in the criteria of the diagnostic code under which she was rated, DC 5025, to include, abdominal cramps and bloating.  The Board also noted that the Veteran's myofascial pain syndrome symptoms may have caused significant interference with her employment, as indicated by the Social Security Administration (SSA) disability determination that included pain as a factor in its decision.  

In a December 2015 letter, the Director of the VA Compensation & Pension Service determined, based on his review of the pertinent record, that entitlement to an extraschedular evaluation for the Veteran's service-connected myofascial pain disability was not warranted.  Given that this determination has been made, the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

Once the Director has conducted his review all three elements of Thun are reviewable by the Board.  See Anderson v. Shinseki,  22 Vet. App. 423, 428 (2009).  The Board considers the issue of whether to assign an extraschedular rating on a de novo basis.  See Kuppamala, at 458.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The Board has considered the December 2015 decision of the director.  The Director noted that the Veteran is service connected for a mood disorder, rated 50 percent disabling; and for myofascial pain syndrome, rated 40 percent disabling.  The Veteran's combined disability evaluation is 70 percent.  The Veteran is also receiving a total disability for individual unemployability rating under 38 CFR 4.16(a).

With regard to the claimed extrascehdular complaints, the Director noted that the June 2006 VA consultation report show complaints of chronic abdominal pain, with a history of multiple negative imaging studies described.  The Veteran was diagnosed with constipation-predominant irritable bowel syndrome (IBS), with possible contribution from lactose intolerance.  Fiber diet was recommended. October 2006 VA treatment records describe "typical irritable bowel syndrome."  A December 2006 treatment report notes complaints of myalgias and abdominal pain. July 2006 private treatment records include a note to decrease Vicodin dosage due to GI symptoms.  Functional dyspepsia was described in a GI clinic note from August 2007.  On a State disability form dated December 2007, the Veteran complained that her pain medication was bothering her stomach.

In a Social Security Administration report from 2008 the Veteran complains of IBS and a lot of medication for GI tract problems.  The Veteran claimed she was in an auto accident that caused back and neck problems and then later GI problems.

The Director further acknowledged that in a January 2008 Social Security Disability contract examination, the Veteran reported a history of duodenal ulcer, irritable bowel, and gallstones for many years.  She reported having received treatment at a hospital between 2003 and 2005 for this.  Gastrointestinal examination was negative.  The Veteran was diagnosed with a history of arthritis, chronic back pain, fibromyalgia, irritable bowel syndrome, gallstones, duodenal ulcer, depression, and hypertension.  The examiner's medical source statement listed no limitations attributable to her gastrointestinal complaints.

Her medical history showed that the Veteran was hospitalized overnight in a VA facility in November 2011 with an admitting diagnosis of abdominal pain.  April 2012 VA outpatient records noted gastritis and abdominal pain of unknown etiology.  May 2012 VA treatment records show a hospitalization for an acute bout of viral gastroenteritis.  A VA colonoscopy report dated August 2012 noted the Veteran's complaint of abdominal pain but found that this pain was functional in nature, of unknown etiology.  The pain was found to be not organic in nature.  VA records from May 2013 include an examination for multiple sclerosis, where the Veteran's bowel function was said to be impaired due to this disability.  Specifically, she was deemed to have occasional involuntary bowel movements and chronic constipation requiring lactuolose.  This examination was comprehensive to all body systems affected by the Veteran's non service-connected multiple sclerosis.  A VA hospitalization report dated August 2014 shows an admitting diagnosis of chronic abdominal pain.

The Director found that, collectively, the evidence of record did not describe a pattern of disability relating to myofascial pain syndrome which presents in such a manner as to cause marked interference with employment.  There was a period of multiple brief overnight hospitalizations for gastrointestinal problems in late 2011 through 2012, but this is contemplated under the assigned 40 percent rating, as the schedule mentions in DC 5025 "...irritable bowel symptoms....that are constant, or nearly so, and refractory to therapy."  More recent medical evidence addresses primarily a non service-connected disability of multiple sclerosis as being productive of the Veteran's functional impairment.  The Director stated that while the Veteran has had a long history of pain complaints associated with her myofascial pain syndrome, these are contemplated by the assignment of a total disability rating for individual unemployability due to service-connected disabilities (TDIU), in that they cause her to be unable to work even though her schedular evaluation is not total.

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  The Director concluded that no unusual or exceptional disability pattern has been demonstrated in this case that would render application of the regular rating criteria as impractical, as the evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected myofascial pain syndrome is not wholly contemplated by the criteria utilized to assign the 40 percent evaluation.  Accordingly, the Director concluded that entitlement to an increased evaluation on an extra-schedular basis for the Veteran's myofascial pain syndrome was not established.

The Board has considered the evidence discussed above.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  In the present case, the Board is unable at this time to conclude that there is anything in the present level of impairment (or in the level of impairment at any time during the course of the appeal) produced by the Veteran's service-connected myofascial disability that would take it outside of the applicable rating schedule.  The Board acknowledges the Veteran's complaints of abdominal pain and bloating; however, upon further review such symptoms are clearly contemplated under the 40 percent rating criteria for the assigned Diagnostic Code; specifically, the rating criteria details that "irritable bowel symptoms" are a consideration.  Therefore, there is nothing in the disability picture presented that shows symptoms not contemplated by applicable rating schedule so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the regular rating standards to rate the Veteran's individual case.  

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the December 2015 determination of the Director of the VA Compensation & Pension Service in concluding that this case does not warrant extraschedular consideration.

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service connected disabilities, which the Board explicitly is finding is not the case here, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence simply does not exhibit any of the governing norms.  First, although the Veteran's myofascial pain syndrome has required a very occasional hospitalization, the evidence of record falls short of showing frequent hospitalizations.

With regard to employment, it is clear that the myofascial pain syndrome causes some impairment with employment.  It should, as the purpose of the rating schedule is to compensate for average impairment in earning capacity, and the Veteran is assigned a 40 percent rating for her myofascial pain syndrome.  The Board is not suggesting that the Veteran's disabilities do not cause impairment, and it acknowledges the Veteran is in receipt of TDIU.  However, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  The impairment from the noted disabilities is what would be expected to merit the 40 percent rating that she is currently assigned for her muscle disability.  Moreover, the Veteran has been assigned a TDIU rating in acknowledgement of the fact that her service connected disabilities, which combine to a 70 percent rating, cause such impairment that she cannot obtain or maintain substantially gainful employment.

The Board acknowledges that the claim was sent by the Board for extraschedular consideration, and the Board now has de novo review authority.  However, having reviewed the evidence once again, the Board simply does not believe an extraschedular rating is warranted in this case, the Director laid out a well-reasoned rationale for the conclusion that an extraschedular rating was not warranted, and the Board has largely reiterated that reasoning, not because the Board is simply accepting the decision, but rather because upon a second review of the evidence, the Director's reasoning makes the most sense in light of the evidence of record.

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the December 2015 determination of the Director of the VA Compensation & Pension Service in concluding that this case does not warrant the assignment of an extraschedular rating.


ORDER

An extraschedular rating for myofascial pain syndrome is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


